Donges, J.
This case was heard and submitted with that of Snyder, contestant, and Callahan, incumbent. The facts apply to both cases.
Having decided in that case that Mrs. Mary A. Donahue and Mrs. May V. Donahue were not qualified voters of Surf City at the election held November, 1924, and that their votes should not have been counted for incumbent, Callahan, the same conclusion prevails in this case, and the votes should not be counted for incumbent, Donahue, from which it follows that contestant ivas elected to the office of collector and treasurer.